 Case 1:19-cv-01956-LPS Document 13 Filed 04/15/20 Page 1 of 7 PageID #: 347




                         IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF DELAWARE


OTSUKA PHARMACEUTICAL CO., LTD.
AND H. LUNDBECK A/S,

                      Plaintiffs,                    Civil Action No. 1:19-cv-01956-LPS

         v.

PRINSTON PHARMACEUTICAL INC.,

                      Defendant.




                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
              OF SHASHANK UPADHYE, YIXIN TANG, AND BRENT BATZER

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the

admission pro hac vice of Shashank Upadhye, Yixin Tang, and Brent Batzer of the law firm

Upadhye Cwik LLP in Chicago, Illinois, to represent Prinston Pharmaceutical Inc. in this matter.




ME1 27871028v.1
 Case 1:19-cv-01956-LPS Document 13 Filed 04/15/20 Page 2 of 7 PageID #: 348




                                       Respectfully submitted,

                                       STAMOULIS & WEINBLATT, LLP

Of Counsel:                             /s/ Stamatios Stamoulis
                                       Stamatios Stamoulis (#4606)
Shashank Upadhye (pro hac vice)        Richard C. Weinblatt (#5080)
Yixin Tang (pro hac vice)              800 N. West Street Third Floor
Brent Batzer (pro hac vice)            Wilmington, DE 19801
UPADHYE CWIK LLP                       (302) 999-1540
135 S. LaSalle St., Suite 1930         stamoulis@swdelaw.com
Chicago, IL 60606                      weinblatt@swdelaw.com
Tel: 312.598.2610
shashank@ipfdalaw.com                  Attorneys for Defendant
yixin@ipfdalaw.com
brent@ipfdalaw.com

Dated: April 15, 2020




                                    -2-
ME1 27871028v.1
 Case 1:19-cv-01956-LPS Document 13 Filed 04/15/20 Page 3 of 7 PageID #: 349




                            ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel's Motion for Admission Pro Hac Vice of

Shashank Upadhye, Yixin Tang, and Brent Batzer of the law firm Upadhye Cwik LLP is

GRANTED.



Dated: ____________________                   _________________________________
                                              United States District Judge




                                        -3-
ME1 27871028v.1
 Case 1:19-cv-01956-LPS Document 13 Filed 04/15/20 Page 4 of 7 PageID #: 350




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
                          OF SHASHANK UPADHYE


         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Illinois, and

pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged

misconduct that occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 7/23/09, I further certify that the annual fee of $25.00 will be paid upon

filing of this Motion to the Clerk’s Office.




                                                          _
                                                          _____________________
                                                          Shashank Upadhye
                                                          UPADHYE CWIK LLP
                                                          135 S. LaSalle St., Suite 1930
                                                          Chicago, IL 60606
                                                          Tel: 312.598.2610
                                                          shashank@ipfdalaw.com

                                                          Dated: April 15, 2020




                                               -4-
ME1 27871028v.1
Case 1:19-cv-01956-LPS Document 13 Filed 04/15/20 Page 5 of 7 PageID #: 351
Case 1:19-cv-01956-LPS Document 13 Filed 04/15/20 Page 6 of 7 PageID #: 352
 Case 1:19-cv-01956-LPS Document 13 Filed 04/15/20 Page 7 of 7 PageID #: 353




                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 15, 2020, I electronically filed the above documents with

the Clerk of Court using CM/ECF, which will send electronic notification of such filings to all

registered counsel.



                                              /s/Stamatios Stamoulis
                                              Stamatios Stamoulis (#4606)




                                               -7-
ME1 27871028v.1
